Dinkelspiel; ,J.
The sole .question presented in this case is the value of the fee of Bernard Titohe,. Esquire, who was appointed to rep-xasent the' absent defendant in this oase. The amount allowed him by the Judge of the Court a quo was the sum of $350,00,. and in order' to determine whether this fee was reasonable or not, we refer to the record in this oase, whioh shows that plaintiff sued the'defendant on various bills of exchange, all amounting to the sum of $53,468,68. That defendant was a non-resident of the State of Louisiana, having property therein, and plaintiff prayed that an- attorney to represent him be appointed, whioh order was issued and Hr. Titohe was appointed as suoh attorney.
The servioes rendered by this -gentleman are best described by his testimony in this case and we quote it in its entirety.
*X desire to testify that immediately after my appointment', this suit being on bills of exchange dated SanDiago, Cuba, I addressed a letter to the defendant in San Diago, Cuba, informing him fully of the oase and at the ssme time I applied to the plaintiff's attorney to get the exact address of the plaintiff-, and learning from them that he was domioiled in Brooklyn, Hew Tork, I dddressed a second oommvmioation to him there, and in answer I received a letter and a telegram from him acknowledging the reoelpt, X sent him a telegrsm also acknowledging receipt Of .my telegram and told him bf the limited time he had to' reply. A few days after he oame to my offioe and told me that he'had settled the matter with the Hibernia Bank; the claim was $55,000.00 and they realized.$5500.00, and I have asked to have my fee taxed at $350.00, whioh I think is reasonable."
The reoord shows in addition to this, that Hr. Waiter Gleason, a practicing lawyer at the bar, after hearing the statement of Mr.' titohe testified that he considered $350.00 charge a very, reasonable one.
*796We have already stded what -the judgmdnt of the Court was..
Counsel oite3 two oase.e in his brief. One Bowie vs. Davis, 33 An. p. 345, wherein the Court allowed the sum of 11500.00 for attorney's, fees, the reoord shows that Mr. Farrar, who was the attorney in that oase, had been the attorney of the party in question for a long .time, had ha.ndled a great deal of litigation for it, had received a fee of $3000.00 for work outside, and not included in the matter in controversy.
The other case, Watts vs. Williams, 107 Da. 506, ’oonstrues revised statutes, Act 108 cf 1857, deoided as the statute reads, 'it was in the discretion of the Court to allow the fee in question but does not give in the decision-the amount of the fee.
We find that the only service rendered by the able counsel in this case, was receiving the oitation, writing of two letters to the defendant, a visit by the defendant to his offioe, simply stating that he had received the letters and that he had settled itjhe matter for $5500.00.
tinder these circumstances as dsssx disclosed by this record, we think a fee of $100.00 will compensate the attorney for the services rendered.
For the reasons assigned, it is ordered, adjudged and decreed, that the judgment of the Court aquo be end the same is hereby’amended,and reducing the fee of Mr. Titohe from $350.00
-Judgment amended and affirmed-